Name: Council Regulation (EC) No 1600/96 of 30 July 1996 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece as regards their period of application
 Type: Regulation
 Subject Matter: trade policy;  plant product;  organisation of transport;  political geography;  Europe
 Date Published: nan

 Avis juridique important|31996R1600Council Regulation (EC) No 1600/96 of 30 July 1996 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece as regards their period of application Official Journal L 206 , 16/08/1996 P. 0045 - 0045COUNCIL REGULATION (EC) No 1600/96 of 30 July 1996 amending Regulation (EEC) No 3438/92 laying down special measures for the transport of certain fresh fruit and vegetables originating in Greece as regards their period of applicationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas Regulation (EEC) No 3438/92 (3) lays down special measures for the transport of certain fresh fruit and vegetables originating in Greece dispatched in the period 1992 to 1995 to Member States other than Italy, Spain and Portugal;Whereas, since transport conditions in certain territories of the former Yugoslavia continue to be poor despite the cessation of hostilities in the region, provision should be made for gradual phasing out and to extend these measures, covering temporary assistance to the operators involved in avoiding those territories, for a period of one year,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3438/92 is hereby amended as follows:1. Article 2 (1) and (2) shall be replaced by the following:'1. The special temporary allowance shall be granted from 1 January 1992 to 31 December 1996 for the marketing of the fruit and vegetables referred to in Article 1.2. The amount of the special temporary allowance shall be determined in such a way as to contribute to meeting the additional transport costs arising as a result of the poor transport conditions obtaining in certain regions of the former Yugoslavia. It may be fixed on a flat-rate basis. For 1996, it shall be adjusted on a degressive basis.`.2. The first indent of Article 3 shall be deleted.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No C 157, 1. 6. 1996, p. 16.(2) OJ No C 198, 8. 7. 1996.(3) OJ No L 350, 1. 12. 1992, p. 1. Regulation as amended by Regulation (EC) No 456/95 (OJ No L 47, 2. 3. 1995, p. 1).